UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
DAVID W. NOBLE, JR.,             )
                                 )
               Plaintiff,        )
                                )
          v.                     ) Civil Action No. 94-302 (EGS)
                                 )
VINCENT R. SOMBROTTO, et al.,    )
                                 )
               Defendants.       )
________________________________)

              SUPPLEMENTAL FINDINGS AND CONCLUSIONS

     The history of this lawsuit is set out comprehensively in

this Court’s post-remand Supplemental Findings and Conclusions

of March 27, 2015 and, accordingly, will not be rehashed again

here. See Noble v. Sombrotto (“Noble IV”), 84 F. Supp. 3d 11

(D.D.C. 2015). Pursuant to those Supplemental Findings and

Conclusions, the Court issued an Order entering judgment in

favor of the defendants——the National Association of Letter

Carriers (“NALC”), various individual NALC officers, an officer

of the union’s Mutual Benefit Association, and an officer of the

union’s Health Benefit Plan——on David Noble’s claims under

Section 501 of the Labor-Management Reporting and Disclosure Act

(“LMRDA”), 29 U.S.C. § 401, et seq., regarding the payment of

in-town allowances. Order, ECF No. 305. The Court, however, was

unable to resolve Mr. Noble’s other surviving claim that “the

defendants violated their obligations under Section 201 of the


                                1
LMRDA by refusing his requests to inspect certain documents in

order to verify the contents of financial reports that the NALC

filed with the Department of Labor.” Noble IV, 84 F. Supp. 3d at

13.

      The D.C. Circuit had vacated the Court’s earlier finding

that Mr. Noble’s Section 201 claim was moot and had directed the

Court to address the merits of that claim, “‘as well as the

factual determination of what (if any) records Noble has

requested but not yet received.’” Id. at 32 (quoting Noble v.

Sombrotto (“Noble III”), 525 F.3d 1230, 1242 (D.C. Cir. 2008)).

But, on remand, the Court concluded that the existing record and

the parties’ post-remand pleadings did not permit the Court to

make the requisite factual determination. Id. Mr. Noble’s post-

remand proposed findings made “a conclusory assertion that he

has not been provided sufficient documents,” id. (citing Pl.’s

Suppl. Proposals (“Pl.’s Proposals”), ECF No. 270 at 2, 4), and

the defendants’ post-remand proposals “did not explain precisely

what he has been given access to.” Id. (citing Defs.’ Suppl.

Proposals (“Defs.’ Proposals”), ECF No. 272 at 8-9). Without a

clearer explanation of which requests are at issue, the Court

found that it was unable to rule in favor of either party’s

Section 201 legal argument. Id.

      Accordingly, the Court directed the parties to file

supplemental briefs. Id. at 32-33. Specifically, Mr. Noble was

                                  2
directed to “file a pleading setting forth in precise detail,

with corresponding evidentiary citations, which requests for the

inspection of documents he claims were refused by the NALC, and

why his Section 201 claim should succeed as to each individual

request,” id. at 33; the defendants were directed to “file a

response to these arguments, which shall include, among whatever

other arguments the defendants deem appropriate, an explanation,

with corresponding evidentiary citations, whether any requests

still pursued by Mr. Noble have been fully complied with,” id.;

and Mr. Noble was permitted a reply brief. Id.

     Upon consideration of those supplemental filings, the

existing record, and the applicable law, the Court concludes

that Mr. Noble is not entitled to examine any NALC documents and

records. Accordingly, the Court enters judgment in favor of the

defendants on Mr. Noble’s Section 201 claim.

I.   Findings of Fact

     On August 16, 1993, Mr. Noble sent a letter to then-

President of the NALC Vincent Sombrotto informing President

Sombrotto that he had filed charges with the NALC Executive

Council. August 16, 1993 Letter from David Noble to Vincent

Sombrotto, Pl.’s Ex. 31, ECF No. 296-12 at 1. Mr. Noble asserted

that his charges were based on “significant and substantial

discrepancies between the constitutionally authorized amounts of

compensation and expenses payable to [President Sombrotto] and

                                3
the members of the NALC Executive Council and the amounts

disclosed under oath to the Department of Labor on the NALC’s

LM-2 Reports for the years 1984 through the present.” Id. Mr.

Noble further demanded “the right to inspect, review and verify

any and all documents, receipts, records, bills, checks,

ledgers, account books, petty cash receipts, charge slips,

minutes, and resolutions” that related to his charges. Id. at 3.

    President Sombrotto responded in a letter dated August 31,

1993. See August 31, 1993 Letter from Vincent Sombrotto to David

Noble, Ex. Q to NALC’s Mot. for Summ. J., ECF No. 126. Although

President Sombrotto asserted that Mr. Noble had not established

the “just cause” required for review of the NALC’s records under

the applicable federal statute, id. at 1 (citing 29 U.S.C. §

431(c)), he informed Mr. Noble that the NALC records relevant to

his charges and “necessary to verify the NALC’s LM-2 reports for

1988-1993” would be made available to him for his examination at

the NALC’s headquarters on September 13, 1993 or a date

thereafter, and he directed Mr. Noble to contact Jerry Gutshall

to make an appointment for the requested document and record

examination. Id. at 1-2.

    Prior to undertaking any examination of records at the

NALC’s headquarters, Mr. Noble wrote to Jerry Gutshall on

September 14, 1993. Noble IV, 84 F. Supp. 3d at 21 (citing

September 14, 1993 Letter from David Noble to Jerry Gutshall,

                                4
Pl.’s Ex. 38, ECF No. 296-13 at 1). In that September 14, 1993

letter, Mr. Noble indicated that he wanted to review documents

and records that fell into the following eighteen categories:

      1.   The payroll records of President Sombrotto
           and Secretary-Treasurer Richard P. O'Connell
           from 1980 to the present date.

      2.   All payroll records of the NALC Trustees from
           1980 to the present.

      3.   In order to understand the assets reported in
           NALC's   LM-2   reports,  all   records   and
           documents relating to the bank account at the
           Minneapolis, Minnesota bank account at the
           Union Bank & Trust Company, account number
           110390400, from 1989 to the present.

      4.   All receipts and other records and documents
           referred to in Item "3" of the NALC Executive
           Council's   December   8,   1980   resolution
           concerning    the   payment    of   "in-town"
           entertainment expenses.

      5.   Expense vouchers for all NALC Executive
           Council members for August and September,
           1988, 1990, and 1992. . . .

      6.   All NALC financial ledgers and accompanying
           notes, memoranda and reports prepared by the
           NALC, its employees, agents and service
           providers from 1981 to the present.

      7.   All receipts, bills, checks, check stubs, and
           charge card slips relating to expenditures
           made by all current and former NALC Executive
           Council members from 1981 to the present;

      8.   All bank records and documents pertaining the
           [sic] each and every account maintained by
           the NALC;

      9.   All receipts, bills, checks, check stubs,
           charge card receipts, and any other document
           in the actual or constructive possession of

                                5
      the current NALC Executive Council members
      substantiating their receipt from the NALC of
      per   diem  expenses,   “in-town    expenses,”
      housing    expenses,     and     all     other
      reimbursements   since  their    election   to
      national office;

10.   All minutes, Executive Council resolutions
      and presidential rulings, of the NALC’s
      Executive Council since January 1, 1980, in
      particular, all such documents that allegedly
      authorize the payment of per diem expenses,
      “in-town” expenses, FICA, medicare [sic], and
      “lost-time” and all other payments made to
      NALC   Executive   Council   members   during
      conventions;

11.   All records and documents that have been filed
      with all and any agencies of the United States
      Government, including all LM Reports and
      accompanying correspondence by the NALC, its
      agents, and service providers;

12.   All drafts of reports, records, and documents
      pertaining to the records and documents
      identified in paragraph # 5, above;

13.   All correspondence received by the NALC, its
      agents and its service providers from any and
      all agencies of the United States Government
      concerning the information identified in the
      records and documents filed with all and any
      agencies of the United States Government;

14.   All records, reports, notes, minutes, and
      other documents relating to audits and any
      investigation   of  alleged  or   suspected
      financial improprieties by any current or
      former NALC Executive Council member since
      January 1, 1980.

15.   All records and documents relating to the
      financial and accounting standards utilized
      by the NALC, including accounting manuals and
      instructions;



                            6
     16.   All records and documents relating to all and
           any payments made to any person, company,
           association, or partnership concerning the
           [sic] for housing expenses incurred by all
           and any members of the NALC Executive Council
           since January 1, 1980;

     17.   All records and documents relating to all and
           any payments and/or reimbursements made to
           all and any members of the NALC Executive
           Council since 1980. [sic]; and

     18.   All records and documents prepared by the
           NALC’s legal staff, counsel, accounting staff
           and/or auditors discussing the propriety of
           NALC’s payment and/or reimbursement of per
           diem     expenses,    “in-town”     expenses,
           “convention expenses” (including “lost-time
           expenses”), housing expenses, FICA, and
           medicare [sic] for NALC Executive Council
           members since January 1, 1980.

September 14, 1993 Letter from David Noble to Jerry Gutshall,

Pl.’s Ex. 38, ECF No. 296-13 at 1-3.

    On October 7, 1993, Mr. Noble reviewed NALC records in

person at NALC headquarters. Noble IV, 84 F. Supp. 3d at 21

(citing April 2, 2004 Noble Decl., ECF No. 215 ¶ 58). Although

it is not clear what documents and records Mr. Noble examined

that day aside from “some payroll records” and certain

“applications for in-town expenses,” April 2, 2004 Noble Decl.,

ECF No. 215 ¶ 58, Mr. Noble eventually received at least some

documents and records pertaining to categories 1, 2, 4, 6, 9,

10, 11, 16, and 17 as identified in his September 14, 1993

letter to Mr. Gutshall, but did not receive documents and

records pertaining to categories 3, 5, 7, 8, 12, 13, 14, 15, and

                                7
18. See Appellant’s Suppl. Filing as Allowed by the Panel at

Oral Arg., ECF No. 307-2 at 2; see also June 15, 2015 Noble

Decl., ECF No. 313-1 ¶ 31. The defendants do no argue that they

provided Mr. Noble with access to the documents and records that

pertain to categories 3, 5, 7, 8, 12, 13, 14, 15, and 18,

although they emphasize that during discovery in this case they

objected to Mr. Noble’s request for the documents pertaining to

category 3 concerning records related to a purported NALC bank

account in Minneapolis, Minnesota. Resp. of Defs.’ to Pl.’s

Submission on Section 201(c) Issue (“Defs.’ Resp.”), ECF No. 314

at 3 (citing Resp. of Def. NALC to Pl.’s Interrogs. and First

Req. for Produc. of Docs., Ex. to NALC’s Mot. for Summ. J., ECF

No. 126). Mr. Noble had “‘attempted to use discovery to develop

information about the Minneapolis regional office’s unauthorized

bank account,’” Noble IV, 84 F. Supp. 3d at 21 (quoting February

26, 2002 Noble Decl., ECF No. 139 ¶ 52), because in 1993 Mr. Jim

Draper, who worked with Mr. Noble in the NALC’s Minneapolis

regional office in 1979 and 1980, told Mr. Noble “that he was

concerned about what money was being deposited in the account

and what was being done with money that was withdrawn from the

account.” June 15, 2015 Noble Decl., ECF No. 313-1 ¶¶ 15, 17.

Mr. Draper later told Mr. Noble that in 1986 the Minneapolis

office “made photocopies of union materials at the national

union’s expense, sold them to branches within the region, and

                                8
deposited the money in the Minneapolis bank account” and told

Mr. Noble that funds from that account “had been used to pay at

least some of the re-election costs of the Sombrotto slate.” Id.

¶ 18. Mr. Noble maintains that the defendants have refused to

let him review any records related to the purported Minneapolis

bank account, id. ¶ 20, and that he wants to inspect those

records “to determine whether union funds were used for the non-

union purpose of electing candidates for union office” and “to

determine whether the funds the bank account contained were

reported in the union’s LM-2 reports.” Id. ¶ 19. But he is of

the view that he will be unable to determine “whether the assets

of the Minneapolis bank account were reported on the LM-2

reports” unless he can examine “the entirety of NALC’s records.”

Id. ¶ 30. The defendants indicate that “NALC has never

represented that it maintains a bank account in Minneapolis or

that it has records of any such account.” Defs.’ Resp., ECF No.

314 at 2 n.1.

    Additionally, in his September 14, 1993 letter to Mr.

Gutshall, Mr. Noble stated a request to review all NALC

documents and records related to “payments made . . . for

housing expenses incurred by all and any members of the NALC

Executive Council since January 1, 1980.” September 14, 1993

Letter from David Noble to Jerry Gutshall, Pl.’s Ex. 38, ECF No.

296-13 at 2. Mr. Noble seeks these documents and records to try

                                9
to substantiate a finding of the Investigating Committee that

reported to the October 13, 1993 Special Meeting of the NALC

Convention that was called to resolve Mr. Noble’s internal union

charges. See June 15, 2015 Noble Decl., ECF No. 313-1 ¶¶ 27-28.

That finding was that NALC rent payments made for President

Sombrotto’s and Secretary-Treasurer O’Connell’s apartments were

deducted from President Sombrotto’s and Secretary-Treasurer

O’Connell’s paychecks. Id. Mr. Noble finds it suspicious that

the Investigating Committee never produced “copies of [President

Sombrotto’s and Secretary-Treasurer O’Connell’s] checks showing

the supposed deductions” for housing expenses paid by NALC on

their behalf. See id. ¶ 27. At least some documents and records

responsive to this request have been provided to Mr. Noble, see

Appellant’s Suppl. Filing as Allowed by the Panel at Oral Arg.,

ECF No. 307-2 at 2, and Mr. Noble is of the view that only

review of “the entirety of NALC’s records” will permit him to

determine whether the NALC payments covering President

Sombrotto’s and Secretary-Treasurer O’Connell’s housing expenses

were deducted from their paychecks. June 15, 2015 Noble Decl.,

ECF No. 313-1 ¶ 30.

    By letter dated November 7, 1993, Mr. Noble additionally

requested from President Sombrotto a copy of a videotape and a

transcript of the October 13, 1993 Special Meeting of the NALC

Convention, and he requested payroll registers for NALC officers

                               10
for the years 1988 through 1993. Noble IV, 84 F. Supp. 3d at 21

(citing November 7, 1993 Letter from David Noble to Vincent

Sombrotto, Ex. V to NALC’s Mot. for Summ. J., ECF No. 126).

Although President Sombrotto rejected those requests via letter

dated November 30, 1993, id. (citing November 30, 1993 Letter

from Vincent Sombrotto to David Noble, Ex. W to NALC’s Mot. for

Summ. J., ECF No. 126), Mr. Noble later received the requested

videotape and transcript of the Special Meeting during discovery

in this case. Id. at 32 n.12 (citing April 2, 2004 Noble Decl.,

ECF No. 215 ¶¶ 82, 84).

    On September 30, 2002, this Court denied the parties’

cross-motions for summary judgment and directed the parties “‘to

file a single, concise, specific, and final statement of each

party’s outstanding requests for documents or other tangible

evidence, as well as efforts made to date to obtain them, by no

later than October 31, 2002.’” Id. at 21-22 (quoting Order, ECF

No. 151). In his statement filed in response to that Order, Mr.

Noble identified four remaining discovery requests: “(1)

‘transcripts and audio tapes of witnesses who testified before

an internal NALC committee’; (2) ‘video tapes of the October

1993 special convention’; (3) ‘video tapes of the third session

of the 1986 convention’; and (4) ‘in-town expense applications

for the individually named defendants.’” Id. at 22 (quoting

Pl.’s Discovery Statement, ECF No. 152 at 2). The Court

                               11
subsequently ordered the defendants to make the requested

materials available to Mr. Noble for a period of five days;

directed Mr. Noble to “‘provide defendants with a specific list

of documents, tapes and videotapes he wishes to obtain copies of

. . . , along with reasonable payment as agreed to by the

parties for those copies’”; and directed the defendants to

“‘provide plaintiff with all copies of documents, tapes and

videotapes requested and paid for by plaintiff.’” Id. (citing

Order, ECF No. 155). The NALC has asserted that it has fully

complied with this Order, id. (citing Defs.’ Proposals, ECF No.

272 at 9), and Mr. Noble has never contested that assertion. Id.

(citing Pl.’s Objs. to Defs.’ Suppl. Proposals (“Pl.’s Objs.”),

ECF No. 284); see also Defs.’ Resp., ECF No. 314 at 12.

    Although Mr. Noble asserts that only “two LMRDA § 201(c)

requests remain”——“[1] [his] request to review the records of

the Minneapolis bank account, and [2] [his] request to verify

NALC’s LM-2s in their entirety,” Pl.’s Reply to Resp. of Defs.’

to Pl.’s Submission on Section 201(c) Issue (“Pl.’s Reply”), ECF

No. 315 at 3; see also Pl.’s Suppl. Mem. Concerning the Issue of

Verification of NALC’s Forms LM-2 (“Pl.’s Suppl. Mem.”), ECF No.

313 at 2——he also indicates that he still seeks to examine “NALC

financial records to try to determine whether the payments made

for Sombrotto’s and O’Connell’s apartments were truly paid for

by deductions from their checks.” See June 15, 2015 Noble Decl.,

                               12
ECF No. 313-1 ¶ 28. Thus Mr. Noble articulates three requests to

review documents and records that the NALC has refused: (1) a

request to review documents and records from January 1, 1989

through September 14, 1993 pertaining to a NALC bank account

numbered 110390400 and located in Minneapolis, Minnesota, see

September 14, 1993 Letter from David Noble to Jerry Gutshall,

Pl.’s Ex. 38, ECF No. 296-13 at 1; (2) a request to review

documents and records from January 1, 1980 through September 14,

1993 pertaining to NALC payments for housing expenses for

President Sombrotto and Secretary-Treasurer O’Connell, see id.

at 2; and (3) a request to review all documents and records

responsive to the requests in categories 5, 7, 8, 12, 13, 14,

15, and 18 of his September 14, 1993 letter to Mr. Gutshall. See

June 15, 2015 Noble Decl., ECF No. 313-1 ¶ 31.

II.   Conclusions of Law

      Section 201 of the LMRDA “requires labor unions to ‘file

annually with the Secretary [of Labor] a financial report,’

known as an LM-2 Report.” Noble IV, 84 F. Supp. 3d at 31 (citing

29 U.S.C. § 431(b)). The LM-2 Report “must include specified

information related to the union’s finances, including assets,

receipts, salaries, and similar matters.” Id. (citing 29 U.S.C.

§ 431(b)). Section 201(c) imposes a judicially enforceable duty

on unions and their officers to permit union members “for just

cause to examine any books, records, and accounts necessary to

                                13
verify [an LM-2 report].” 29 U.S.C. § 431(c). Thus, “Section

201(c) creates a right of action for union members who (1) made

a request to inspect documents ‘to verify’ an LM-2 Report, (2)

that was supported by ‘just cause,’ and (3) was denied by the

union.” Noble IV, 84 F. Supp. 3d at 31 (citing id.).

    Although the required just cause showing is minimal——“it is

enough if a reasonable union member would be put to further

inquiry,” Fruit and Vegetable Packers and Warehousemen Local 760

v. Morley, 378 F.2d 738, 744 (9th Cir. 1967)——a union member

“bears the burden of showing just cause for examining records.”

Brennan v. Int’l Bhd. of Teamsters, No. 95-1375, 1997 WL 446259,

at *2 (D.D.C. July 30, 1997) (citing Mallick v. Int’l Bhd. of

Elec. Workers, 749 F.2d 771, 784 (D.C. Cir. 1984)). Just cause

is shown in either of two ways: “(1) when ‘the union member had

some reasonable basis to question the accuracy of the LM-2 or

the documents on which it was based,’ or (2) when ‘information

in the LM-2 has inspired reasonable questions about the way

union funds were handled.’” Krokosky v. United Staff Union, 291

F. Supp. 2d 835, 840 (W.D. Wis. 2003) (quoting Kinslow v. Am.

Postal Workers Union, Chicago Local, 222 F.3d 269, 274 (7th Cir.

2000)). As to the verification requirement——which courts often

treat as part of the just cause requirement, see Mallick, 749

F.2d at 784 & n.30——the union member also bears the burden of

establishing “a direct connection between records sought to be

                               14
accessed and the union’s federal filings,” such that a union

member must “state what he wishes to verify in the LM Reports

and how the particular union records he is requesting are

expected to assist him in doing so.” Fernandez-Montes v. Allied

Pilots Ass’n, 987 F.2d 278, 285-86 (5th Cir. 1993).

    After directing the parties to submit supplemental filings

with the Court in order to clarify “which requests are at issue”

pursuant to the Section 201(c) claim, see Noble IV, 84 F. Supp.

3d at 32, the Court has found that Mr. Noble articulates three

requests to review documents and records that the NALC has

refused: (1) a request to review documents and records from

January 1, 1989 through September 14, 1993 pertaining to a NALC

bank account numbered 110390400 and located in Minneapolis,

Minnesota; (2) a request to review documents and records from

January 1, 1980 through September 14, 1993 pertaining to NALC

payments for housing expenses for President Sombrotto and

Secretary-Treasurer O’Connell; and (3) a request to review all

documents and records responsive to the requests in categories

5, 7, 8, 12, 13, 14, 15, and 18 of his September 14, 1993 letter

to Mr. Gutshall. See supra Part I.

    A.   Mr. Noble Has Not Waived His Section 201(c) Claim

    The defendants argue that Mr. Noble has “waived his

requests for the information that he now claims to seek” because

he did not include them in his list of outstanding discovery

                               15
requests that he filed with the Court in response to the Court’s

September 30, 2002 Order that directed each party “to file a

single, concise, specific, and final statement of [its]

outstanding requests for documents or other tangible evidence.”

Defs.’ Resp., ECF No. 314 at 7-8 (citing Order, ECF No. 151).

This waiver argument is unavailing.

    First, as the Circuit Court acknowledged, discovery in this

case——and, particularly, the parties’ responses to the Court’s

September 30, 2002 Order for a “single, concise, specific, and

final statement” of outstanding discovery requests——was

primarily focused on Mr. Noble’s Section 501(a) claims, not his

Section 201(c) claim. See Noble III, 525 F.3d at 1241-42

(explaining that the defendants have argued “that Noble

forfeited his claim to any further documents by failing to

request them properly in the course of discovery on his § 501(a)

claims”) (emphasis added). Because discovery was focused on

documents and records related to the Section 501(a) claims and

not the Section 201(c) claim, Mr. Noble cannot be said to have

waived his Section 201(c) requests by not doggedly pursuing in

discovery the documents and records that are the focus of those

requests.

    To the extent that the defendants’ waiver argument is that

Mr. Noble, at certain junctures during discovery in this case,

sought the same records and documents pursuant to his Section

                               16
501(a) claims that he seeks pursuant to his Section 201(c) claim

and by abandoning those discovery requests in the context of the

Section 501(a) claims he has waived his attempt to access the

documents and records via his Section 201(c) claim, that

argument also fails. The D.C. Circuit has not definitively

decided how Section 501(a) and Section 201(c) interact when it

comes to accessing union documents and records, and it certainly

has not held that not pursuing documents and records under

Section 501(a) forfeits an attempt to access those same

documents and records under Section 201(c). See Mallick, 749

F.2d at 785-86 (narrowly holding that, under the facts of the

case, Section 501(a) provides no greater right to documents and

records than Section 201(c)). Another Circuit has held that a

union’s LM-2 Report-related records can only be accessed

pursuant to Section 201(c), not pursuant to Section 501(a).

Gabauer v. Woodcock, 594 F.2d 662, 668 (8th Cir. 1979) (en banc)

(“We do not view s 501 as an independent discovery tool to

investigate official use of union funds. Section 201 provides

that tool.”). Thus Mr. Noble cannot be said to have waived his

attempt under Section 201(c) to examine certain of the NALC’s

LM-2 Report-related records by abandoning his attempt to access

those records through discovery on his Section 501(a) claims.

    Second, to the extent that the defendants’ argument is that

Mr. Noble failed to use discovery to access the documents and

                               17
records he seeks pursuant to his Section 201(c) claim and

thereby waived his Section 201(c) claim, see Defs.’ Resp., ECF

No. 314 at 8, or that he did use discovery requests to try to

access certain documents and records that were solely the

subject of his Section 201(c) claim and then waived his Section

201(c) claim by eventually abandoning those discovery requests,

see id. at 7, those arguments also fail. Using discovery to

access the documents and records that are the subject of a

Section 201(c) claim makes little sense because, like in the

Freedom of Information Act context, in the Section 201(c)

context a court should not grant discovery “that would be

tantamount to granting the final relief sought.” See Tax

Analysts v. IRS, 410 F.3d 715, 722 (D.C. Cir. 2005) (internal

quotation marks omitted). If discovery could be used to review

the documents and records that are the subject of a Section

201(c) claim, such discovery would “turn [Section 201(c)] on its

head, awarding [a plaintiff] in discovery the very remedy for

which it seeks to prevail in the suit.” See id. Accordingly, Mr.

Noble’s failure to use discovery to access the documents and

records that are the subject of his Section 201(c) claim, see

Defs.’ Resp., ECF No. 314 at 8, or his abandonment of attempts

to use discovery to access those documents and records, see id.

at 7, does not amount to waiver of his Section 201(c) claim. Mr.



                               18
Noble cannot be said to have waived an opportunity that was

never his for the taking.1

     B.   Mr. Noble is Not Entitled to Relief on the Merits of
          His Section 201(c) Claim

     Mr. Noble fails to carry his burden of demonstrating to the

Court that he is entitled to relief on the merits of his Section

201(c) claim. He comes closest to carrying that burden in the

context of his most clearly articulated request to examine NALC

documents and records: His request to examine all of the NALC’s

documents and records from January 1, 1989 through September 14,

1993 pertaining to a NALC bank account numbered 110390400 and

located in Minneapolis, Minnesota. Mr. Noble requested access to

these Minneapolis bank account documents and records in his

September 14, 1993 letter to Mr. Gutshall. See September 14,

1993 Letter from David Noble to Jerry Gutshall, Pl.’s Ex. 38,

ECF No. 296-13 at 1. The NALC never gave Mr. Noble access to

these documents and records and, instead, has emphasized in its

waiver argument that it objected to Mr. Noble’s request for them




1 In any event, even when a court does permit discovery in the
context of a Section 201(c) claim, the scope of discovery is not
understood to demarcate the scope of the documents and records
ultimately subject to the reach of Section 201(c). See Landry v.
Sabine Indep. Seamen’s Ass’n, 623 F.2d 347, 349-50 (5th Cir.
1980) (holding that union members were entitled to union
documents and records dating from 1970 even though their
discovery request, consistent with the district court’s pre-
trial discovery order, only sought documents and records dating
from January 1, 1975).
                               19
during discovery and that, thereafter, Mr. Noble did not seek

them again during discovery. See Defs.’ Resp., ECF No. 314 at 7.

But, for the reasons stated above, Mr. Noble’s abandonment of

his attempt to obtain these documents and records through

discovery did not amount to waiver of his claim to them under

Section 201(c). See supra Part II.A.

    Further, Mr. Noble satisfies Section 201(c)’s just cause

requirement as it pertains to the Minneapolis bank account

records request. Mr. Noble’s just cause burden is minimal. He

carries that burden if a reasonable union member in his position

“‘would be put to further inquiry.’” Mallick, 749 F.2d at 782

(quoting Morley, 378 F.2d at 744). A union member who has been

told by someone who worked in the NALC’s Minneapolis regional

office that the NALC might have been concealing money in a bank

account in Minneapolis, Minnesota, as Mr. Noble was, would be

put to further inquiry regarding that bank account and whether

its funds were properly reported in the union’s federal

financial filings. See June 15, 2015 Noble Decl., ECF No. 313-1

¶¶ 15-20. Accordingly, Mr. Noble has carried his burden of

demonstrating just cause to inspect the NALC’s documents and

records concerning the Minneapolis bank account.

    But Mr. Noble fails to satisfy Section 201(c)’s

verification requirement as it pertains to the Minneapolis bank

account records request. To satisfy this requirement, Mr. Noble

                               20
must demonstrate a “direct connection between records sought to

be accessed and the union’s federal filings,” Fernandez-Montes,

987 F.2d at 286, which requires him “[1] to state what he wishes

to verify in the LM Reports and [2] how the particular union

records he is requesting are expected to assist him in doing

so.” Id. at 285.

    Mr. Noble satisfies the first of these two sub-

requirements: that he must “state what he wishes to verify in

the LM Reports.” Id. One of Mr. Noble’s stated motivations for

examining the Minneapolis bank account documents and records——

“to determine whether union funds were used for the non-union

purpose of electing candidates for union office,” June 15, 2015

Noble Decl., ECF No. 313-1 ¶ 19——is insufficient because a

request for records grounded in political opposition to union

officials that is not directly keyed to a specific concern with

transactions summarized on an LM-2 Report does not involve

verification of an LM-2 Report. See Mallick, 749 F.2d at 782-83

(citing Flaherty v. Warehousemen, Garage and Serv. Station

Emps.’ Local Union No. 334, 574 F.2d 484, 486 (9th Cir. 1978)).

However, Mr. Noble separately articulates a motive “to inspect

the records of the Minneapolis bank account . . . to determine

whether the funds the bank account contained were reported in

the union’s LM-2 reports.” June 15, 2015 Noble Decl., ECF No.

313-1 ¶ 19. That intent to confirm whether certain bank funds

                               21
are reported in the NALC’s LM-2 Reports has remained consistent

throughout the life of this case, see September 14, 1993 Letter

from David Noble to Jerry Gutshall, Pl.’s Ex. 38, ECF No. 296-13

at 1 (requesting documents and records relating to the

Minneapolis bank account “to understand the assets reported in

NALC’s LM-2 reports”), and is a clear articulation of “what [Mr.

Noble] wishes to verify in the LM Reports.” See Fernandez-

Montes, 987 F.2d at 285. The defendants’ argument that Mr. Noble

does not satisfy the sub-requirement of stating what he wishes

to verify in the NALC’s LM-2 Reports is unavailing. They argue

that Mr. Noble has not identified “any particular entry on any

of NALC’s LM-2 reports” that he seeks to verify or that he

believes to be “suspicious or questionable.” Defs.’ Resp., ECF

No. 314 at 10. That line of argument fails because if it

prevailed, “unions that wished to shield certain information

from scrutiny would omit it from their LM-2 filings and would

effectively preclude any subsequent § 201(c) actions demanding

the information.” Bembry v. New York Metro Postal Union, No. 08-

2369, 2009 WL 690245, at *7 (S.D.N.Y. Mar. 12, 2009).

Accordingly, Mr. Noble does not need to point “to particular

lines on the LM-2” to sufficiently articulate what it is that he

seeks to verify in the NALC’s LM-2 Reports. See id. What he

seeks to verify is whether the Minneapolis bank account funds

were reported in the NALC’s LM-2 Reports.

                               22
    But Mr. Noble fails to satisfy the second of the

verification sub-requirements: that he must “state . . . how the

particular union records he is requesting are expected to assist

him” in verifying the NALC’s LM-2 Reports. See Fernandez-Montes,

987 F.2d at 285. While Mr. Noble articulates that he “would like

to inspect the records of the Minneapolis bank account and

NALC’s LM-2s to determine whether the funds the bank account

contained were reported in the union’s LM-2 reports,” June 15,

2015 Noble Decl., ECF No. 313-1 ¶ 19, and thereby articulates

what he seeks to verify in the NALC’s LM-2 Reports, he does not

articulate how the Minneapolis bank account records will help

him achieve that verification. Instead, he asserts that it is

“only by looking at the entirety of NALC’s records” that he will

be able to determine “whether the assets of the Minneapolis bank

account were reported on the LM-2 reports.” Id. ¶ 30. By

conceding that only review of the entirety of the NALC’s records

will permit him to verify that the Minneapolis bank account

funds were reported in the NALC’s LM-2 Reports, Mr. Noble admits

that he does not know and, consequently, is unable to explain

how examination of the Minneapolis bank account records——

separate and apart from the entirety of the NALC’s records——will

assist him in verifying that the bank account funds were

reported in the NALC’s LM-2 Reports. Without that explanation,

the Court is unable to permit Mr. Noble to undertake an

                               23
examination of the NALC records pertaining to the Minneapolis

bank account. Denying Mr. Noble that opportunity to examine

records is consonant with the reason Section 201(c) demands that

union members explain how the particular union records sought to

be examined are expected to assist them in verifying LM-2

Reports: “[T]o guard against the ‘wholesale random audits’ of

unions’ financial records.” See Bembry, 2009 WL 690245, at *7

(citing Ellis v. Civil Serv. Emps. Ass’n, Inc., No. 95-105, 1995

WL 779266, at *4 (N.D.N.Y. Dec. 29, 1995)). Mr. Noble’s

inability to articulate how the bank records——separate and apart

from the entirety of the NALC’s records——could help him verify

the NALC’s LM-2 Reports reveals his crusade to undertake an

impermissible “wholesale random audit” of the NALC’s records.

    Mr. Noble’s two other record examination requests——a

request to examine documents and records from January 1, 1980

through September 14, 1993 pertaining to NALC payments for

housing expenses for President Sombrotto and Secretary-Treasurer

O’Connell, and a request to examine all documents and records

responsive to the requests in categories 5, 7, 8, 12, 13, 14,

15, and 18 of his September 14, 1993 letter to Mr. Gutshall——

miss the Section 201(c) mark by a wider margin. As concerns the

request to examine records pertaining to payments for housing

expenses, the failure of the Investigating Committee to produce

“copies of [President Sombrotto’s and Secretary-Treasurer

                               24
O’Connell’s] checks showing the supposed deductions” for housing

expenses paid by NALC on their behalf, see June 15, 2015 Noble

Decl., ECF No. 313-1 ¶ 27, satisfies the minimal just cause

requirement, as a reasonable union member in Mr. Noble’s

position “would be put to further inquiry.” See Morley, 378 F.2d

at 744. But this request satisfies neither of the verification

requirement’s prongs. At no point——not in his September 14, 1993

letter to Mr. Gutshall, see September 14, 1993 Letter from David

Noble to Jerry Gutshall, Pl.’s Ex. 38, ECF No. 296-13 at 3, nor

in his supplemental memorandum in support of his Section 201(c)

claim, see generally Pl.’s Suppl. Mem., ECF No. 313, nor

anywhere else——does Mr. Noble explain “what he wishes to verify

in the LM Reports” by examining records related to housing

expense payments. See Fernandez-Montes, 987 F.2d at 285. He

makes clear that he seeks to verify “whether the payments made

for Sombrotto’s and O’Connell’s apartments were truly paid for

by deductions from their checks,” June 15, 2015 Noble Decl., ECF

No. 313-1 ¶ 28, but he does not sufficiently articulate what it

is that he seeks to verify in the NALC’s LM-2 Reports. He does

not simply state that he seeks to verify whether the housing

payments were reported in the NALC’s LM-2 Reports, and the Court

will not fill in the blanks for him——the Section 201(c) burden

is Mr. Noble’s to carry, not the Court’s. Furthermore, without

articulating what it is that he seeks to verify in the LM-2

                               25
reports by examining these housing expense payment records, it

is impossible for Mr. Noble to state “how the particular union

records he is requesting are expected to assist him” in that

verification of LM-2 Reports. See Fernandez-Montes, 987 F.2d at

285.

       As concerns Mr. Noble’s request to examine all of the

documents and records responsive to the requests in categories

5, 7, 8, 12, 13, 14, 15, and 18 of his September 14, 1993 letter

to Mr. Gutshall, Mr. Noble points to a laundry list of actions

taken by NALC officers over the years that he asserts amount to

just cause for his generalized “request to verify NALC LM-2s.”

See Pl.’s Suppl. Mem., ECF No. 313 at 2-3. Even assuming that

some of these activities would put Mr. Noble “to further

inquiry,” Morley, 378 F.2d at 744, he again fails to articulate

what it is exactly that he “he wishes to verify in the LM

Reports” by means of this request to examine an enormous amount

of the NALC’s documents and records. See Fernandez-Montes, 987

F.2d at 285. Mr. Noble does not need to point “to particular

lines on the LM-2” to sufficiently articulate what it is that he

seeks to verify in the NALC’s LM-2 Reports, see Bembry, 2009 WL

690245, at *7, but he needs to be more specific than just

repeating that he seeks “to verify NALC LM-2s.” See Pl.’s Suppl.

Mem., ECF No. 313 at 2, 3; Pl.’s Reply, ECF No. 315 at 3, 4.

And, again, without more specificity about what it is that he

                                 26
seeks to verify in the NALC LM-2 Reports by means of this

expansive request, it is impossible for Mr. Noble to state “how

the particular union records he is requesting are expected to

assist him” in that verification. See Fernandez-Montes, 987 F.2d

at 285. At bottom, Mr. Noble’s request to review all of the NALC

documents and records responsive to the requests in categories

5, 7, 8, 12, 13, 14, 15, and 18 of his September 14, 1993 letter

to Mr. Gutshall amounts to an attempt to undertake a “wholesale

random audit” of the NALC’s records that should not be

permitted. See Ellis, 1995 WL 779266, at *4.2

III. Conclusion

     For the foregoing reasons, the Court enters judgment in

favor of the defendants on Mr. Noble’s Section 201 claim. An

appropriate Order accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          January 17, 2017




2 Having concluded that Mr. Noble is not entitled to review any
documents and records because he fails to satisfy Section
201(c)’s requirements as they apply to his three requests for
document and record examination, the Court does not need to
address the defendants’ argument that Mr. Noble’s Section 201(c)
claim against the individual defendants fails because Mr. Noble
has not established that the individual defendants, separate and
apart from the NALC, have actual possession of the documents and
records he seeks to inspect. See Defs.’ Resp., ECF No. 314 at
11.
                               27